           Case 1:20-cv-01363-AWI-SAB Document 13 Filed 07/26/21 Page 1 of 4


 1

 2

 3

 4

 5

 6

 7

 8
                         UNITED STATES DISTRICT COURT
 9
                                  EASTERN DISTRICT OF CALIFORNIA
10

11   JEFFREY SMITH,                                      Case No. 1:20-cv-01363-AWI-SAB-HC

12                  Petitioner,                          ORDER ADOPTING FINDINGS AND
                                                         RECOMMENDATION, GRANTING
13           v.                                          RESPONDENT’S MOTION TO DISMISS,
                                                         DISMISSING PETITION FOR WRIT OF
14   A. CIOLLI,                                          HABEAS CORPUS, DIRECTING CLERK
                                                         OF COURT TO CLOSE CASE, AND
15                  Respondent.                          DECLINING TO ISSUE A CERTIFICATE
                                                         OF APPEALABILITY
16
                                                         (ECF Nos. 7, 11)
17

18          Petitioner is a federal prisoner proceeding pro se with a petition for writ of habeas corpus

19 pursuant to 28 U.S.C. § 2241. This matter was referred to a United States Magistrate Judge
20 pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

21          On June 16, 2021, the Magistrate Judge issued Findings and Recommendation

22 recommending that Respondent’s motion to dismiss be granted and the petition for writ of

23 habeas corpus be dismissed for lack of jurisdiction as Petitioner failed to satisfy the criteria to

24 bring a § 2241 petition pursuant to the escape hatch of 28 U.S.C. § 2255(e). (ECF No. 11). The

25 Findings and Recommendation was served the parties and contained notice that any objections

26 were to be filed within thirty (30) days of the date of service of the Findings and
27 Recommendation. On June 30, 2021, Petitioner filed timely objections. (ECF No. 12).

28 ///


                                                     1
               Case 1:20-cv-01363-AWI-SAB Document 13 Filed 07/26/21 Page 2 of 4


 1              In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C), this Court has conducted

 2 a de novo review of the case. Having carefully reviewed the entire file, including Petitioner’s

 3 objections, the Court concludes that the Findings and Recommendation is supported by the

 4 record and proper analysis.

 5              “Generally, motions to contest the legality of a sentence must be filed under § 2255,”

 6 Hernandez v. Campbell, 204 F.3d 861, 864 (9th Cir. 2000), but a “federal prisoner may file a

 7 habeas petition under § 2241 [pursuant to the savings clause or escape hatch] to challenge the

 8 legality of a sentence when the prisoner’s remedy under § 2255 is ‘inadequate or ineffective to

 9 test the legality of his detention,’” Harrison v. Ollison, 519 F.3d 952, 956 (9th Cir. 2008). A

10 petitioner may proceed under § 2241 pursuant to the savings clause or escape hatch when the

11 petitioner claims to be: “(1) factually innocent of the crime for which he has been convicted; and,

12 (2) has never had an ‘unobstructed procedural shot’ at presenting this claim.” Ivy v. Pontesso,

13 328 F.3d 1057, 1060 (9th Cir. 2003) (citing Lorentsen v. Hood, 223 F.3d 950, 954 (9th Cir.

14 2000)).

15              In his objections, Petitioner’s argument is focused on whether he received a pre-Booker

16 mandatory guidelines sentence and thus, is able to state a claim of actual innocence of a

17 mandatory sentencing enhancement for the purpose of qualifying for the escape hatch, like the

18 petitioner in Allen v. Ives, 950 F.3d 1184 (9th Cir. 2020). (ECF No. 12 at 2).1 However, the basis

19 for the recommendation of dismissal is the finding that “Petitioner fails to show that he did not
20 have an unobstructed procedural shot to assert his claim that he was improperly sentenced to life

21 imprisonment based on a then-mandatory application of a cross-reference in the Sentencing

22 Guidelines for murder without having been indicted for, or convicted by a jury of, murder.”

23 (ECF No. 11 at 6). Regardless of whether Petitioner’s sentence was mandatory under a

24 mandatory sentencing scheme, Petitioner has not established that he was unable to present either

25 on direct appeal or in his first § 2255 motion his claim that his sentence was enhanced for murder

26 without having been indicted for, or convicted by a jury of, murder.
27 ///

28   1
         Page numbers refer to the ECF page numbers stamped at the top of the page.


                                                               2
           Case 1:20-cv-01363-AWI-SAB Document 13 Filed 07/26/21 Page 3 of 4


 1          “Where a petition purportedly brought under § 2241 is merely a ‘disguised’ § 2255

 2 motion, the petitioner cannot appeal from the denial of that petition without a [certificate of

 3 appealability].” Harrison, 519 F.3d at 958. The controlling statute in determining whether to

 4 issue a certificate of appealability is 28 U.S.C. § 2253, which provides as follows:

 5                 (a) In a habeas corpus proceeding or a proceeding under section
                   2255 before a district judge, the final order shall be subject to
 6                 review, on appeal, by the court of appeals for the circuit in which
                   the proceeding is held.
 7
                   (b) There shall be no right of appeal from a final order in a
 8                 proceeding to test the validity of a warrant to remove to another
                   district or place for commitment or trial a person charged with a
 9                 criminal offense against the United States, or to test the validity of
                   such person’s detention pending removal proceedings.
10
                   (c) (1) Unless a circuit justice or judge issues a certificate of
11                     appealability, an appeal may not be taken to the court of
                       appeals from–
12
                            (A) the final order in a habeas corpus proceeding in which
13                          the detention complained of arises out of process issued by
                            a State court; or
14
                            (B) the final order in a proceeding under section 2255.
15
                       (2) A certificate of appealability may issue under paragraph (1)
16                     only if the applicant has made a substantial showing of the
                       denial of a constitutional right.
17
                       (3) The certificate of appealability under paragraph (1) shall
18                     indicate which specific issue or issues satisfy the showing
                       required by paragraph (2).
19
20          A court should issue a certificate of appealability if “reasonable jurists could debate

21 whether (or, for that matter, agree that) the petition should have been resolved in a different

22 manner or that the issues presented were ‘adequate to deserve encouragement to proceed

23 further.’” Slack v. McDaniel, 529 U.S. 473, 484 (2000) (quoting Barefoot v. Estelle, 463 U.S.

24 880, 893 & n.4 (1983)). In the present case, the Court finds that reasonable jurists would not find

25 the Court’s determination that Petitioner’s petition should be dismissed debatable or wrong, or

26 that Petitioner should be allowed to proceed further. Therefore, the Court declines to issue a
27 certificate of appealability.

28 ///


                                                     3
          Case 1:20-cv-01363-AWI-SAB Document 13 Filed 07/26/21 Page 4 of 4


 1        Accordingly, IT IS HEREBY ORDERED that:

 2        1. The Findings and Recommendation issued on June 16, 2021 (ECF No. 11) is

 3           ADOPTED;

 4        2. Respondent’s motion to dismiss (ECF No. 7) is GRANTED;

 5        3. The petition for writ of habeas corpus is DISMISSED;

 6        4. The Clerk of Court is directed to CLOSE the case; and

 7        5. The Court DECLINES to issue a certificate of appealability.

 8
     IT IS SO ORDERED.
 9

10 Dated: July 26, 2021
                                             SENIOR DISTRICT JUDGE
11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                                 4
